Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 March 2021 has been entered.
Claims 1-11, 13 and 21-28 are pending. Claims 12 and 14-20 have been canceled. Claims 23-28 are new. Claims 5, 7-11 and 13 have been withdrawn. Claims 1 have been amended.

Election/Restrictions
Claims 1-4, 6 and 21-28 are allowable. Claims 5, 7-11 and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Groups I and II and between Species I and II, as set forth in the Office action mailed on 8/3/2020 and 6/10/2020, is hereby withdrawn and claims 5, 7-11 and 13 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-11, 13 and 21-28 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose, alone or in combination along with, the limitations of the independent claim such as reciting a 3D memory device comprising a memory fill structure extending through the alternating stack comprising a first pedestal channel portion, a first memory film, and a first vertical semiconductor channel; … and a support pillar structure extending through the alternating stack in the staircase region comprising a second semiconductor pedestal channel portion, a second memory film, and a second vertical semiconductor channel, wherein the second semiconductor pedestal channel portion comprises a “semiconductor” etch stop pedestal segment containing a dopant species and overlying and contacting a semiconductor remaining pedestal segment, … wherein a first interface between the first pedestal channel portion and the first memory film and a second interface between the second pedestal channel portion and the second memory film are both located entirely between the top surface and the bottom surface of one of the insulating layers of the alternating stack. 
More specifically, Ariyoshi teaches interface between first pedestal channel portion 11 and memory layer 50 is vertically offset from the interface between the second pedestal channel portion 133 and the second memory layer 50. Thus, Ariyoshi does not teach both interfaces to be entirely located between top and bottom surfaces of one of the insulating layer.
Hosoda teaches US 2018/0130812 A1 teaches (FIG. 9B) an upper support portion 16 of the pedestal 11’ in the staircase region is doped over an undoped portion 11 (¶ 136). Furthermore, Hosoda’s disclosure (¶ 118,138) describe the heights of 21’ can be varied such . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YU CHEN/Primary Examiner, Art Unit 2815